Exhibit 10.30

AGREEMENT



This agreement ("Agreement"") is entered into as of June 25, 2008 by and between
Cosmetics Limited, a Bahamas international business company ("Cosmetics"), and
Alban Muller International, a French company ("AMI"). Cosmetics and AMI are
sometimes referred to herein, individually, as a "Party" and, collectively, as
the "Parties."



WITNESSETH



WHEREAS, AMI is involved in the study, conception, formulation and production of
raw materials used in the manufacture of cosmetic products;



WHEREAS, Cosmetics owns certain rights with respect to the production of
cosmetic products; and



WHEREAS, Cosmetics wishes to have AMI produce formulations relating to a
cosmetics product range and to produce the finished products corresponding to
such formulations and AMI wishes to produce such formulations and finished
products, all pursuant to the terms set forth below.



NOW, THEREFORE, in consideration of the foregoing premises and the mutual
promises contained herein, the Parties hereto agree as follows:



1. Obligations of AMI

. AMI agrees that it will, to the extent technically possible, create formulas
matching the characteristics specified by Cosmetics from time to time in writing
in the form of Schedule I (a "Brief") and produce products based on such
formulations to be exploited commercially by Cosmetics. AMI warrants that
Products shall comply with all applicable cosmetics and body hygiene laws and
regulations in connection with the production of the products in the countries
specified in the Brief. The products to be produced by AMI pursuant to this
Agreement are referred to herein, individually, as a "Product" and,
collectively, as the "Products."







2. Obligations of Cosmetics. Cosmetics is responsible for the initial
introduction into the market of a Product and for compliance with applicable
laws and regulations, as described below in Section 7 (the "Current
Requirements"). Consequently, from their initial market launch, Cosmetics is
responsible, for requirements in connection with the marketing and sales of the
products for compliance with laws and regulations relating to the health and
safety of persons, to fair trade and consumer protection. The person responsible
for the initial launch of a product on a market is, therefore, obligated to
confirm that the latter conforms to such current requirements.





3. Procedures with Respect to AMI

. Each procedure commenced by AMI pursuant to a Cosmetics Brief is referred to
herein as a "Project." The following procedures shall apply to AMI's
responsibilities hereunder for each Project:





Each new Brief shall be discussed and created only during monthly creative
meetings which shall take place at 10 Haunch Venison Yard, Mayfair, London,
United-Kingdom, each month during the term of this Agreement, at which key
personnel from both Cosmetics and AMI are present. Such a Brief is referred to
as an "Approved Brief." The Approved Brief shall be prepared by Cosmetics as
soon as practicable after the meeting and sent to AMI.



3-1-1

Cosmetic key personnel to be present:



Marketing director

Treatment and Product Development Director

Product Development Manager



3-1-2

AMI key personnel to be present:



Finished cosmetic products technical director

Account Manager



3.2 AMI will commence working on the formulation for a Product within twenty-one
(21) working days after receiving the Approved Brief by appropriate Cosmetics
personnel.



3.3 AMI shall reply to Cosmetics within fourteen (14) working days from receipt
of an Approved Brief, with its comments as to the feasibility of the Project,
including, but not limited to, the proposed price that Cosmetics will pay for
the Product, ingredients and other technical specifications of the proposed
formulation. However, it is agreed that the price should be such that reasonably
does not compromise the formulation quality or efficacy of a Product or
Products.





> > 3.4 Any changes requested by Cosmetics will be in a writing in the form of a
> > "Change Inquiry" (Schedule II) and signed by a person duly authorized.
> > Following initial review and technical advice from AMI with respect to a
> > Change Inquiry, changes must be confirmed by Cosmetics in writing. Any
> > change in an Approved Brief pursuant to a Change Inquiry shall be authorized
> > by appropriate Cosmetics personnel.



3.5 After agreement as to the changes pursuant to Section 3.4, AMI will make its
best endeavors to submit samples that propose to satisfy the Approved Brief to
Cosmetics.



If Cosmetics believes that the submitted samples do not satisfy the Approved
Brief, written notification will be made to AMI within a reasonable time by
Cosmetics. Cosmetics will provide details of such non-conformance in writing to
AMI. The latter will resubmit samples at no additional charge until Approved
Brief conformity is achieved.



All resubmission of samples is to be within thirty (30) days of the receipt of
written notification of non-conformance by Cosmetics.



Each submission of samples shall be accompanied by full documentation of the
formula, i.e. percentage breakdown, ingredient specifications and formula price.



3-6 In the event that more than four (4) sample variants have been submitted by
AMI without the Approved Brief being satisfied, key personnel from both
Cosmetics and AMI must review the Approved Brief to determine why the
formulation is unachievable.



If the Approved Brief needs to be amended following such review, a written
document shall be executed by the Parties. This is not to be considered as a new
Approved Brief and is to be effected without charge.



3-7 Cosmetics shall agree to the formula based on the samples in order to permit
AMI to continue the Project. The agreement of Cosmetics shall be formalized by
the signature of Cosmetics on an "Acceptance Form" (Schedule III), that
authorizes commencement of the tests.



3-8 If the formulation fails to comply with the Approved Brief, following safety
assessment and stability, patch, challenge, efficacy, ocular or sun protection
factor tests, it will be considered as not having conformed to the Approved
Brief. In this case, and if Cosmetics so requests, a new formulation will be
started by AMI.



3-9 Any changes decided by Cosmetics after the signature of the Acceptance Form
will become, for purposes of this Agreement, a "New Brief". Any New Brief shall
constitute a new Product formulation and shall be consequently charged by AMI.



3-10 Under no circumstances shall AMI make any changes, no matter how nominal,
to a formula as to which an Acceptance Form has been executed by Cosmetics and
delivered to AMI without Cosmetics being made fully aware of the proposed
changes and written confirmation having being received from Cosmetics.

If changes are requested by Cosmetics, they will become a "New Brief."



This applies to any formula change, irrespective of the reason, be it the
continued availability of, legal status of or effectiveness of a raw ingredient.



If a change is required by Cosmetics and after agreement of AMI, AMI shall
provide a full sample within fourteen (14) working days, accompanied by full
documentation of the formula and an Acceptance Form.



4. Testing by AMI

. Any test to be carried out shall be specified in the Approved Brief by
Cosmetics. In any event, however, AMI will (i) test the accelerated aging of the
Product over a three (3) month period in order to verify its stability and
guarantee a durability of thirty (30) months (used to determine a shelf life
date corresponding to the month of manufacturing plus thirty (30) months) and
(ii) test the Product for compatibility, for a period of three (3) months, with
the packaging to be utilized by Cosmetics in connection with distribution of the
Product. In connection with the test described in clause (ii) above, Cosmetics
shall provide samples of the final packaging or provide prototype packaging
trials which are to conform to exact specifications of proposed final packaging,
in order to permit AMI to perform the compatibility test.





For compatibility tests carried out on formulations not manufactured by AMI or
in the event of a change of packaging following initial product launch, it is
agreed that an additional invoice shall be established in the following cases:
Product ready to be tested (i.e. packaged) (GBP British Pound Stirling 60),
product not ready to be tested as needing several handlings (i.e. to package)
(GBP British Pound Stirling 80).



5. Additional Tests

. According to the Approved Brief, AMI shall (i) perform a "challenge" test for
a six (6) week period to insure the ability of the preservative system of the
Product to fight against pollution (This test shall be carried out by an
external provider to be determined by AMI and approved by Cosmetics), and (ii) a
"patch" test for a four (4) week period to provide initial evaluation of the
potential harmful side effects of the Product. The patch test will be performed
on twenty (20) persons. Said test is accompanied by a Safety Assessment by a
toxicological expert (this test shall be carried out by an external provider to
be determined by AMI and approved by Cosmetics), and (iii) "Ocular" test carried
out by an external provider to be determined by AMI and approved by Cosmetics,
for products intended for application to the face, for a two (2) week period in
order to provide an initial evaluation of the ocular tolerance according to
Agarose test and HET-CAM test .



Cosmetics acknowledges that such a test represents a consulting service provided
by AMI on behalf of Cosmetics without guarantee regarding the properties and
effects of the Product and that such tests do not exempt Cosmetics from the
obligation of carrying out all tests it is required to perform under applicable
law.

 

6. Results of Tests

. The results of the tests (stability, compatibility, challenge, patch, ocular
tests and/or other tests as required by applicable laws and regulations, the
applicable Approved Brief and industry standards) will be recorded in a written
document supplied to Cosmetics within fourteen (14) working days after the
completion of tests.



 

7. Compliance with Laws

. Cosmetics shall be responsible for complying with all applicable laws and
regulations in each territory where the Products are sold. Consequently,
Cosmetics will carry out the additional tests that it considers necessary in
order to effectuate such compliance with respect to the safety of the Products
that it markets. Furthermore, Cosmetics shall be responsible for carrying out
the tests needed in case of claims or according to a Product's presentation, its
labelling and/or its instructions for use. Cosmetics shall thus in any event be
responsible, prior to the first marketing of the Product, for checking that it
complies with current regulations in each country where it is to be marketed and
for ensuring that it must not cause damage to human health when applied under
normal or reasonably foreseeable conditions of use. AMI will, promptly after the
request therefor by Cosmetics, cooperate with Cosmetics in connection with
Cosmetics' compliance with such laws and regulations, including, among other
things, upon the request of Cosmetics, communicating to Cosmetics all pertinent
information and documentation relating thereto.



 

8. Manufacture of Products

. AMI will produce a preliminary batch of the Product (a "Pilot Batch") in order
to confirm the satisfactory character thereof. AMI's Quality Control Department
will comprehensively check the Pilot Batch against the signed-off laboratory
sample before dispatch. If it does not match in texture, aroma, consistency or
color, it is not to be sent to Cosmetics. Cosmetics will be provided with a
sample of this Pilot Batch accompanied by a document called Cosmetic pilot batch
approval by customer (Schedule IV) to be signed and returned to AMI by
Cosmetics, to indicate, if appropriate, Cosmetics' approval with respect to the
physical characteristics of the Product. The Parties acknowledge that, because
the production equipment used in AMI's manufacturing facility is not of the same
scale as that used for the Pilot Batch, the Product, as reflected in the Pilot
Batch, may have minor differences in appearance and texture compared to the
final manufactured Product. The process of providing samples to Cosmetics in
order to determine whether the characteristics for the Product have been met
shall continue until the Product has been accepted by Cosmetics or until
Cosmetics reasonably determines that such characteristics are not likely to be
met within a reasonable period of time (the "Acceptance Procedure"). During the
course of the Acceptance Procedure, each side shall respond to the other side
within fourteen (14) days after receiving the sample, in the case of Cosmetics,
and after receipt of written notification that the sample is not acceptable, in
the case of AMI. If Cosmetics approves the relevant Product, the document
Cosmetic pilot batch approval by customer shall be signed and returned to AMI by
Cosmetics to indicate its approval with respect to the physical characteristics
of the Product.



 

9. Payments by Cosmetics

. For each formula developed by AMI for a Product, Cosmetics shall pay to AMI
the sum of                                                  , excluding tax,
with one-half of that amount due within thirty (30) days after full execution of
the Approved Brief or New Brief for the Product and the balance due within
thirty (30) days after final acceptance by Cosmetics of the Product formulation,
if it occurs. If no such acceptance occurs or if Cosmetics otherwise determines
not to proceed with the development of the Product in question, then the balance
shall not be payable to AMI. The prices of tests pursuant to Section 5 as well
as additional test other than those in Section 5 shall be settled on Schedule 6.
The price of each test shall pay by Cosmetic to AMI within thirty (30) days
after receipt of the invoice. All payments shall be made by wire transfer to the
bank account identified from time to time by AMI to Cosmetics. The prices per
kilo for the respective Products in bulk are set forth on Schedule 5. The
invoice of the Products shall be paid sixty (60) days after the date of the
invoice.





10. Legal file

. AMI shall provide Cosmetics with elements in its poessession and required for
the legal file as described by article 7 a of the Council Directive (76/768/EEC)
of 27 July 1976, modified, on the approximation of the laws of the Members
States relating to cosmetics products with the responsibility on Cosmetics to
check, complete and update it and make it available to the authorities at the
address mentioned on the container and on the packaging of the Product. AMI shal
provide : (a) the qualitative and quantitative composition of the product; (b)
the physico-chemical and microbiological specifications; (c) the method of
manufacture in French; (d) assessment of the safety for human health of the
finished product; (e) the name and address of the qualified person or persons
responsible for the assessment; (f) data on any animal testing.







11. Reservation of title

. AMI remains the owner of the Product until the Products are made available. As
soon as a Product is made available, responsibility for the Product shifts to
Cosmetics. Cosmetics agrees to obtain insurance coverage for the risk of loss,
destruction or theft of the Product.



 

12. Late Payments

. In the event Cosmetics fails to pay AMI any amounts due hereunder within
thirty (30) days after the date when such payment is due, such unpaid amount
shall bear interest at the rate of five percent (5%) per annum commencing on the
day such payment was due.



 

13. Transfer of Rights to Formula

. The transfer of the ownership of the formulation for a Product shall occur at
the time full payment of formula development and tests has been made to AMI for
such Product by Cosmetics in accordance with Section 9 above. Full payment shall
be deemed to have been received by AMI on the date on which AMI's bank account
is credited with the wire transfer from Cosmetics. Thirty (30) days after such
payment has been made, AMI will provide to Cosmetics, with respect to such
formulation, samples thereof in quantities reasonably requested by Cosmetics,
the ingredients and formula therefore, the procedures for the production
thereof.



 

14. Prohibition on AMI

. Whether or not payment is made by Cosmetics with respect to a formula for a
Product, AMI shall not (i) use such formula for any party other than Cosmetics,
(ii) allow such formula to be used by a third party to produce any products,
(iii) otherwise create any products under such formula other than for Cosmetics.







Notwithstanding the foregoing, AMI may provide the formulation of a Product to
governmental authorities as required pursuant to applicable law or regulation.

 

15. Currency Risk/Price Modification

. The Parties agree to meet once a year in June in order to discus pricing
issues with respect to volumes, margins, forecasts, etc.





The prices in this Agreement (the "Prices") are quoted in GBP British Pound
Sterling). The exchange rates chosen at the beginning of this Agreement are
based on the exchange rate between the pound sterling and the euro as of January
2, 2007: 0.67 British Pound Stirling = 1 euro.



(i) In the event that during the term of this Agreement the GBP British Pound
Sterling exchange rate against the Euro shows a weakening of the pound by more
than 5 % (i.e.: you need more BritishPound Sterling to buy one euro), prices
shall be adjusted accordingly.

(ii) The Prices shall be modified once during a contractual year (each
contractual year begins on the anniversary date) based on the next sentence. It
shall be changed in proportion to the UK consumer price index [CPI (overall
index - number 12: Miscellaneous goods and services - 2005 = 100)]. This
variation index should be capped at three percent (3%) maximum increase. The
variation shall take place annually on the anniversary of this Agreement. The
index chosen by the Parties is: December 2006: 104.9.

In the event that the annual calendar year sales figures for Products by
Cosmetics increase twenty-five percent (25%), this Section 15 (ii) shall not
apply.



16. Rebate

. AMI agrees to grant to Cosmetics a special annual rebate on the annual sales
made by Cosmetics [i.e. amount of the purchase from AMI]. In the event that
Cosmetics realizes a turnover equal or superior to twenty-five percent (25%)
compared with the previous year, a five percent (5%) rebate shall be applied on
this additional turnover. Cosmetics will be entitled to credit corresponding to
the amount of the rebate within thirty (30) working days after the end of the
financial year of AMI and that amount may be set off by Cosmetics against
amounts it owes to AMI.





17. Certain Rights

. AMI and Cosmetics shall have all rights to which they are entitled under
applicable law in the event of the insolvency, receivership or similar
occurrence with respect to the other Party.



 

18. Representations and Warranties of AMI

. AMI represents and warrants that all of its activities pursuant to this
Agreement shall be conducted in accordance with all laws, regulations and
industry standards applicable to the activities involved. All Products produced
by AMI pursuant to this Agreement shall be of merchantable quality and be fit
for their intended uses and have all properties relating to safety required by
applicable law. AMI represents and warrants that it maintains, and will continue
to maintain at all times during the term of this Agreement an appropriated
insurance. At the time of execution of this Agreement, AMI is providing to
Cosmetics a certificate verifying that the aforesaid insurance is in place.





19. Product Ordering Procedure

. All orders of Products by Cosmetics from AMI must be sent in writing in
accordance with the procedures set forth in this Section 19. With respect to an
order for the initial production of a new Product, delivery to Cosmetics shall
take place within eight (8) weeks from the date the order is received by AMI.
With respect to subsequent orders, delivery to Cosmetics shall be within six (6)
weeks after the date the order is received by AMI. Each order from Cosmetics for
Products will generally be for a minimum of 50 kilos. AMI shall have three (3)
working days after receipt of an order from Cosmetics to inform Cosmetics of a
reason why the order could not be shipped within the above respective time
periods (an "Inability"). In the event of an Inability beyond the control of
AMI, AMI shall fill the order as soon as possible after the end of the
Inability.





If an individual delivery is late by fourteen (14) working days or more beyond
the agreed delivery date, a five percent (5%) discount will be applied on the
amount invoiced.



20. Product Delivery Procedure

. Each Product, as delivered, shall conform to the Approved Brief or New Brief
for such Product. The Product shall be delivered "EX WORKS" ICC 2000. Each
Product shall be made available at the premises of AMI in bulk, packaged in
drums suitable for transportation only. The risk of loss with respect to the
Products shall be borne by Cosmetics once the Products are made available from
AMI's premises to Cosmetics or its representative. Once a Product is ready for
shipping from AMI's premises, AMI will provide written notice thereof to
Cosmetics. Cosmetics shall remove the Product within thirty (30) days, unless
written notice is given to AMI advising of a required delay in collection.
Cosmetics has a period of eight (8) days from receipt of Products on its
premises to verify the acceptable condition of the Products and to issue any
claim for defective Products or relating to quality of the Products (packaging,
quantity, weight, conformity, etc.) (a "Quality complaint"). If a Quality
complaint is sent within such eight-day period, then the Products involved shall
be deemed to have not been accepted and no payments shall be required with
respect thereto. No written claim within the allowed time limit shall constitute
legal acceptance of the Product, and in consequence no claim or action for any
reason whatsoever shall not be accepted after the expiry of this period.



 

21. Storage and Marketing of Products

. Cosmetics agrees to store the Products under conditions of appropriate
security for consumer use and to sell the Products without changes in
composition from the bulk Products received from AMI. Any change in such
composition shall make null and void the representations and warranties by AMI
with respect to the Products herein.



 

22. Term

. This Agreement shall be for a term of five (5) years commencing as of January
1, 2007. This Agreement shall automatically renew for successive periods of five
(5) years unless a Party gives written notification of termination of this
Agreement no later than six (6) months prior to the expiration of this
Agreement. This Agreement may be terminated by a Party in the event of the
material breach (define as a breach affecting the very essence of the Agreement)
of this Agreement by the other Party, which breach is not cured within thirty
(30) days after notice thereof by the non-breaching Party. Upon termination of
this Agreement for any reason, the rights of the Parties that would, by their
nature, survive termination of this Agreement, will so survive.



 

23. Confidentiality

. Each Party recognizes that, in connection with this Agreement, it will come
into the possession of non-public information relating to the products,
business, formulations, know-how, trade secrets and other business-related
information with respect to the other Party ("Confidential Information"). Each
Party also acknowledges that a disclosure of such Confidential Information to a
third party could cause material damage to the Party whose Confidential
Information is involved. Accordingly, each Party agrees to hold and safeguard
all Confidential Information that is not in the public domain other than as a
result of disclosure in violation of the terms of this Agreement by the other
Party for a period of five (5) years after termination of this Agreement, and
not to disclose such Confidential Information unless required by applicable law
or regulation. In the event such disclosure is required by applicable law or
regulation (other than the requirement of public disclosure by Cosmetics' parent
company pursuant to applicable securities laws), the Party from whom disclosure
is requested shall promptly notify the other Party in order to provide the other
Party with the opportunity to take steps, consistent with applicable law, to
prevent the disclosure of such Confidential Information. The parties agree that
AMI may pass on, for the proper performance of this Agreement, Confidential
Information to other companies of the Groupe Alban Muller to which it belongs,
in particular, to Alban Muller Industrie, Laboratoires Adonis and Laboratoires
PRAT in charge of the manufacture and the development of the Products.



 

24. Certain Rights of AMI

. As long as AMI is able to produce all products at the target price (i.e: the
price agreed upon at the annual price meeting referenced in Section 15, above),
at the quality required and within the time set for delivery, AMI shall be
granted the exclusive right to manufacture the Products during the term hereof.
AMI shall be entitled to send a representative to each monthly product
development meeting of Cosmetics or its Elemis Limited affiliate and to receive
reasonable advance notice of such meetings.





25. Protection of Cosmetics Products

.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   



 

26. Indemnification

. Each Party (the "Indemnifying Party") agrees, subject to provision of
reasonable evidence to support the claim involved, to indemnify and hold
harmless the other Party and its respective successors and assigns, officers,
directors, employees and agents (collectively, "Representatives"), as well as
its respective affiliates and the Representatives of such affiliates
(collectively, the "Indemnitees") against any and all claims, liabilities,
suits, actions, judgments, decrees, fines, losses, damages, costs and expenses
(including attorneys' fees and expenses through appeal) as to which any
Indemnitee may become subject by reason of the breach by the Indemnifying Party
of any representations or covenants contained herein or otherwise as a result of
the conduct of the Indemnifying Party or its Representatives.



 

27. Time of Actions

. Where an action is specified herein to be taken by a Party, but no time for
such action is specified, then such action shall take place within a thirty (30)
days period.





28. Notices

. Any notices, demands or other communications given in connection herewith
shall be in writing and be deemed given (i) when personally delivered, (ii) when
sent by facsimile transmission to a number provided in writing by the addressee
and a confirmation of the transmission is received by the sender or (iii) three
(3) days after being deposited for delivery with a recognized international
courier, such as DHL, with directions to deliver within three (3) days, and
addressed or sent, as the case may be, to the address or facsimile number set
forth below or to such other address or facsimile number as any Party may, in
the future, designate in accordance herewith:





When Cosmetics is the intended recipient:



Michèle Steiner Warshaw

Cosmetics Limited

Suite 104A Saffrey Square

Nassau, Bahamas

Facsimile: (242) 356-6260



with a copy to:



Robert C. Boehm

c/o Steiner Management Services LLC

Suite 200

770 South Dixie Highway

Coral Gables, FL 33146

Facsimile: (305) 661-3248



and



Sean Harrington

c/o Elemis Limited

The Lodge

92 Uxbridge Road

Harrow Weald

Middlesex HA3 6BZ

United Kingdom

Facsimile: (44) (208) 909-5032

 

When AMI is the intended recipient:



Alban Muller International

8 Rue Charles Pathé

94300 Vincennes

France

Facsimile: 33 (0) 1 48 08 81 01



28. Right of inspection - Audit.

Cosmetic shall have the right to inspect at any time and at its own expense,
subject to a minimum of 3 (three) working days notice and with reasonable
frequency, the AMI's facilities. Its inspections shall be conducted using a
protocol established by mutual agreement between the Parties, and shall in no
way disrupt the work of AMI. Cosmetics warrants that its employees or advisers
responsible for the inspections shall maintain a strict obligation of
confidentiality concerning the information gathered and that the said
inspections shall not cause any disruption to the operation of the AMI's
business.





29. Intellectual property

. Any documents prepared or developed by AMI including all design, data,
drawing, plan, commercial presentation, photography and trademark shall remain
the sole property of AMI. Cosmetics shall no be authorized to use for any
purpose whatsoever such AMI's design, data, drawing, plan, commercial
presentation, photography and trademark, unless AMI's approval, such approval
will not be unreasonable withheld.



 

30. Governing Law; Forum; Etc

. The validity, interpretation, performance and enforcement of this Agreement
shall be governed by the laws of the Bahamas (without giving effect to the laws,
rules or principles of the Bahamas regarding conflicts of law). Each Party
agrees that any proceeding arising out of or relating to this Agreement or the
breach or threatened breach of this Agreement may be commenced and prosecuted in
a state court, in Nassau, the Bahamas or in London, England or in Paris, France.
Each Party consents and submits to the non-exclusive personal jurisdiction of
any such court in respect of any such proceeding. Each Party consents to service
of process upon it with respect to any such proceeding by registered mail,
return receipt requested (or similar type of delivery in the identified
contries), and by any other means permitted by applicable laws and rules. Each
Party hereby irrevocably waives any objection that it may now or hereafter have
to the laying of venue of any such proceeding in any such court and any claim
that it may now or hereafter have that any such proceeding in any such court has
been brought in an inconvenient forum. In the event of any litigation between or
among any of the Parties with respect to this Agreement, the prevailing Party or
Parties, as the case may be, shall be entitled to receive from the
non-prevailing Party or Parties, as the case may be, all of such prevailing
Party's or Parties' expenses incurred in connection with such litigation.





31. Binding Effect; Assignment; Third Party Beneficiaries

. This Agreement shall be binding upon the Parties and their respective
successors and permitted assigns and shall inure to the benefit of the Parties
and their respective successors and permitted assigns. No Party shall assign any
of its rights or delegate any of its duties under this Agreement (by operation
of law or otherwise) without the prior written consent of the other Party. Any
assignment of rights or delegation of duties under this Agreement by a Party
without the prior written consent of the other Party shall be void. No person
(including, without limitation, any employee of a Party) shall be, or be deemed
to be, a third party beneficiary of this Agreement unless this Agreement
specifically so provides. In the event that AMI desires to sell any or all of
its capital shares or a material amount of its assets, AMI shall notify
Cosmetics of all the terms of such proposed transaction and Cosmetics shall have
one hundred eighty (180) days from the time it receives notification of the
details of such transaction within which to notify AMI that it desires to
consummate the transaction on the terms so specified. The closing of any such
purchase of the capital stock or assets of AMI by Cosmetics shall take place
pursuant to an agreement that contains the terms set forth in the Offer Notice
as well as additional terms, plus ancillary terms as are appropriate for that
transaction as reflected in similar transactions of this type.





32. Entire Agreement

. This Agreement, together with the Schedules attached hereto and the
agreements, certificates and instruments delivered pursuant hereto, constitutes
the entire Agreement among the Parties with respect to the subject matter hereof
and cancels and supersedes all of the previous or contemporaneous agreements,
representations, warranties and understandings (whether oral or written) by,
between or among the Parties with respect to the subject matter hereof.





33. Features of the Agreement

. The Parties agree that they will, at all pertinent times, act in good faith to
achieve the purposes and intents of this agreement. The Parties agree to
implement all means at their disposal to achieve the result.





34. Amendments

. No addition to, and no cancellation, renewal, extension, modification or
amendment of, this Agreement shall be binding upon a Party unless such addition,
cancellation, renewal, extension, modification or amendment is set forth in a
written instrument that states that it adds to, amends, cancels, renews, extends
or modifies this Agreement and is executed and delivered by each Party.



35. Waivers

. No waiver of any provision of this Agreement shall be binding upon a Party
unless such waiver is expressly set forth in a written instrument that is
executed and delivered by such Party. Such waiver shall be effective only to the
extent specifically set forth in such written instrument. Neither the exercise
(from time to time and at any time) by a Party of, nor the delay or failure by a
Party (at any time or for any period of time) to exercise any right, power or
remedy, shall constitute a waiver of the right to exercise or impair, limit or
restrict the exercise of, such right, power or remedy or any other right, power
or remedy at any time and from time to time thereafter. No waiver of any right,
power or remedy of a Party shall be deemed to be a waiver of any other right,
power or remedy of such Party or shall, except to the extent so waived, impair,
limit or restrict the exercise of such right, power or remedy. 







36. Headings; Counterparts. The headings set forth in this Agreement have been
inserted for convenience of reference only, shall not be considered a part of
this Agreement and shall not limit, modify or affect in any way the meaning or
interpretation of this Agreement. This Agreement, and any agreement delivered
pursuant hereto, may be signed in any number of counterparts, each of which
shall be deemed an original and all of which together shall constitute one and
the same instrument.





37. Severability

. If any provision of this Agreement shall be held to be invalid, unenforceable
or illegal, in whole or in part, in any jurisdiction under any circumstances for
any reason, (a) such provision shall be reformed to the minimum extent necessary
to cause such provision to be valid, enforceable and legal while preserving the
intent of the Parties as expressed in, and the benefits to the Parties provided
by, this Agreement or (b) if such provision cannot be so reformed, such
provision shall be severed from this Agreement and an equitable adjustment shall
be made to this Agreement (including, without limitation, addition of necessary
further provisions to this Agreement) so as to give effect to the intents as so
expressed and the benefits so provided. Such holding shall not affect or impair
the validity, enforceability or legality of such provision in any other
jurisdiction or under any other circumstances. Neither such holding nor such
reformation or severance shall affect or impair the legality, validity or
enforceability of any other provision of this Agreement.



 

38. Rights and Remedies

. All rights, powers and remedies afforded to a Party under this Agreement, by
law or otherwise, shall be cumulative (and not alternative) and shall not
preclude the assertion, or the seeking, by a Party of any other rights or
remedies.





IN WITNESS WHEREOF

, the Parties have duly executed and delivered this Agreement as of the date
first above written.





 

ALBAN MULLER INTERNATIONAL

a French company

COSMETICS LIMITED

a Bahamas international business company



 

 

 

By:________________________________

By:________________________________

Name: Alban Muller

Name: Michèle Steiner Warshaw

Title: Chairman

Title:Executive Vice President

 



SCHEDULE I



BRIEF



 

Concept name:





Brief number:





Date:











Priority of the project

One





Two





Three







Marketing Territories

European Union





USA





Japan





Muslin countries







Launching Date











Deadline for Acceptance









MARKETING & SALES

























Product Claims



Price Point

 

 















One







Two







Three



Product Claims that will be efficacy trialed





 

 

















































Product Properties (in addition to Product Claims)

























Anti-ageing



Balancing



pH balancer



Restructurising



Anti-bacterial



Exfoliating



Purifying



Sebo-regulating



Anti-inflammatory



Lifting



Regenerative



Soothing



Anti-oxidant



Moisturising



Remineralising



Toning



Anti-pollution



Nourishing



Repair



Whitening



Astringent















Resurfacing





















Anti-scarring



























Linked products

 

 

 

 

 

Client programme

 

 

 

 

























Product Replacement

























Yes



Product

 



Changeover date

 

No













































Treatment Links

























To be included in existing treatment



Yes



Name

 

No













































New treatment to be created



Yes



Name

 

No













































Range



Usage



Target User



Skin Type



Anti-Ageing





Morning



Female



Dry



Skincare



Evening



Male



Normal



Aroma Spa



Daily



< 25yrs



Oily



Aroma Exotics



Weekly



25 - 35yrs



Combination



Sunwise



Course



35 - 45yrs



Sensitive



Time for Men



Other



45 - 55yrs



Mature



Skin Therapy









> 55yrs



All types



 























PACKAGING

























Retail Product

























Yes



Size



Packaging and material



Carton



No



20ml



Tube



Yes









50ml



Jar



No









75ml



Bottle



Leaflet









100ml



Airless pump

 



Yes









200ml



Bottle / Pump



No



 























Professional

























Yes

TBC

Size



Packaging









No



30ml



Tube















50ml



Jar















150ml



Bottle/pump















250ml



Other



 

 

























Travel

























Yes



Size



Packaging



Carton



No



15ml



Tube



Yes









20ml



Jar



No









50ml



Bottle















Other 10ml



Other



 













Airless pump of glass EO bottle











Sample

























Yes



Size



Packaging



Carton



No



3ml



Tube



Yes









5ml



Jar



No









10ml



Bottle





















Other



 

























Launch Sample

























Yes



Size



Packaging



Presentation Box



No



3ml



Tube



Yes









5ml



Jar



No









10ml



Bottle





















Other



 

























Launch Volumes

























Retail

 

















Professional

 

















Travel

 

















Sample

 

















Launch Sample

 

































































FORMULATION

























Fragrance

























Note



Strength



Comments

Marine



Very light



 

Fruity



Light



 

Fresh



Normal



 

Floral



Slightly strong















Medicinal



Lasting



Competitor fragrances

Neutral





Non lasting



 







No fragrance



 

























 

























Ingredients not to be used

























Name

Therapeutic property

 

 

 

 

 

 

 

 

Specific Ingredients

























Name































































































Sunscreen



Target Price per Kg

























Yes



SPF

 



< British Pound Stirling 5











UVA



British Pound Stirling 5 - British Pound Stirling 10











UVB



> British Pound Stirling 10









No













































Tests

























Challenge



Freeze/thaw



RIPT



Stability



Compatibility



Ocular



Safety assess.



 







Patch



SPF



 



Efficacy























Micro-relief























Anti-wrinkle























Other















































Feeling on the skin

























Cool on contact



Immediately absorbed









Light film



Ready for make-up









Shiny



Smooth slip









Matt



Non Oily















No sticky after feel









Colour & Texture

























Colour



Texture



Impression



Aspect



White



Very firm



Light



Shiny



Cream



Heavy



Rich



Matt



Pale pink



Firm 'butter'



Oil-based









Pale orange



Unctuous



Non-oily









Pale blue



Fine emulsion



Nourishing









Pale green



Light















Self-coloured



Aqueous



Competitors

 

 

 

 

 

Clear



Balm



Name

Size

Price British Pound Stirling

Price US$

 







Gel



 

 

 

 







Cream gel



 

 

 

 



SCHEDULE II



CHANGE INQUIRY



 

Sample submitted on

 

Ref. & name of the product

     

Estimated sales price

 

 

Details of modifications made by AMI Cosmetic Laboratory :





Changes in Inci List : YES NO

New changes requested by Cosmetics



Date:

Signature:

Please, send back this form duly signed or completed with your comments to
Cécile



 

 



SCHEDULE III



ACCEPTANCE FORM FOR ELEMIS



Sample submitted on

 

Ref. & name of the product

     

Modifications proposed by AMI

 

Estimated sales price

 

 

Details of modifications made by AMI Cosmetic Laboratory :

 

Changes in Inci List : YES #9; NO

Approved by Oriele or Noella

Tests accepted by Oriele

Date :

Signature :

Challenge test will be carried out automatical-ly when formula is approved and
stability tests are over

Toxicity tests (=Patch test)

Oriele's signature :

 

Please, send back this form duly signed or completed with your comments to
Cécile



SCHEDULE IV



COSMETIC PILOT BATCH APPROVAL BY CUSTOMER

 

 




FORM

Codification

Version index

State

Date of application

FAQ-04 -026

1

Applicable

26/11/2004

Page 6 sur 22

COSMETIC PILOT BATCH APPROVAL BY CUSTOMER



Date :


Requested by :


Visa :

Customer

Designation

Quantity produced

Production date

 

 









Part to be filled by customer :



Please, find attached a _____ sample of the above mentioned product.

Thank you to validate this sample according to the following characteristics :

Characteristics

Matching the approved sample

Not matching the approved sample

Comments

 

Texture

 

 

 

Clearness

 

 

 

Odour

 

 

 

Colour

 

 

 

Viscosity

 

 

 

Other details

 

 

 

CONCLUSION :

Approval of the pilot sample : YES NO

 

Comments :

 

 

 

Date : Visa :

Please, send back this form duly filled to the marketing person in charge in the
Alban Muller Group :

ALBAN MULLER INDUSTRIE

Laboratoire de Formulation cosmétique

212 rue de Rosny

93 106 MONTREUIL CEDEX

 

SCHEDULE V



PRICELISTS

 

AROMASPA = ELEMIS



 

     

50/99 kg

100/199 kg

200/499 kg

+ 500 kg

                 

                        

                                      

                 

                 

   

                 

                        

                                      

   

                 

                 

                 

                        

                                      

   

                 

                 

                 

                        

                                      

                 

                 

                 

 

                 

                        

                                      

                 

                 

                 

 

                 

                        

                                      

                 

     

 

 

     

100/199 tubs

+ 200 tubs

                 

                        

                                      

                 

                 

                 

                        

                                      

                 

 

 

LA THERAPIE = EJ CONTRACTS

(CODE CLIENT = ELEMISTHER)



       

       

                                      

                                      

       

       

                                      

                                      

       

       

                                      

                                      

       

       

                                      

                                      

       

       

                                      

                                      

       

       

                                      

                                      

       

       

                                      

                                      

       

       

                                      

                                      

       

       

                                      

                                      

       

       

                                      

                                      

       

       

                                      

                                      

       

       

                                      

                                      

       

       

                                      

                                      

       

       

                                      

                                      

       

       

                                      

                                      

       

       

                                      

                                      

       

       

                                      

                                      

       

       

                                      

                                      

       

       

                                      

                                      

       

       

                                      

                                      

       

       

                                      

                                      

       

       

                                      

                                      

       

       

                                      

                                      

       

       

                                      

                                      

       

       

                                      

                                      

       

       

                                      

                                      

       

       

                                      

                                      

       

       

                                      

                                      

       

       

                                      

                                      

       

       

                                      

                                      

       

       

                                      

                                      

       

       

                                      

                                      

       

 

ELEMIS



     

all qties

       

                                      

                                      

       

       

                                      

                                      

       

       

                                      

                                      

       

       

                                      

                                      

       

       

                                      

                                      
                                      

       
       

       

                                      

       

                                      

                                      

       

       

                                      

                                      

       

       

                                      

                                      

       

       

                                      

                                      

       

       

                                      

                                      

       

       

                                      

                                      

       

       

                                      

                                      

       

       

                                      

                                      

       

       

                                      

                                      

       

       

                                      

                                      

       

       

                                      

                                      

       

       

                                      

                                      

       

       

                                      

                                      

       

       

                                      

                                      

       

       

                                      

                                      

       

       

                                      

                                      

       

       

                                      

                                      

       

       

                                      

                                      

       

       

                                      

                                      

       

       

                                      

                                      

       

       

                                      

                                      

       

       

                                      

                                      

       

 

 

     

all qties

       

                                      

                                      

       

       

                                      

                                      

       

       

                                      

                                      

       

       

                                      

                                      

       

       

                                      

                                      

       

       

                                      

                                      

       

       

                                      

                                      

       

       

                                      

                                      

       

       

                                      

                                      

       

       

                                      

                                      

       

       

                                      

                                      

       

       

                                      

                                      

       

       

                                      

                                      

       

       

                                      

                                      

       

       

       

                                      

                                      

       

       

                                      

                                      

       

       

                                      

                                      

       

       

                                      

                                      

       

       

                                      

                                      

       

       

                                      

                                      

       

       

                                      

                                      

       

       

                                      

                                      

       

       

                                      

                                      

       

       

                                      

                                      

       

       

                                      

                                      

       

       

                                      

                                      

       

       

                                      

                                      

       

       

                                      

                                      

       

       

                                      

                                      

       

       

                                      

                                      

       

       

                                      

                                      

       

       

                                      

                                      

       

 

 

       

   

all qties

 

                                      

   

 

 

     

all qties

       

                                      

                                      

       

       

                                      

                                      

       

       

                                      

                                      

       

       

                                      

                                      

       

       

                                      

                                      

       

       

                                      

                                      

       

       

                                      

                                      

       

       

                                      

                                      

       

       

                                      

                                      

       

       

                                      

                                      

       

       

                                      

                                      

       

       

                                      

                                      

       

       

                                      

                                      

       

       

                                      

                                      

       

       

                                      

                                      

       

       

                                      

                                      

       

       

                                      

                                      

       

       

                                      

                                      

       

       

                                      

                                      

       

       

                                      

                                      

       

       

                                      

                                      

       

       

                                      

                                      

       

       

                                      

                                      

       

       

                                      

                                      

       

       

                                      

                                      

       

       

                                      

                                      

       

       

                                      

                                      

       

       

                                      

                                      

       

       

                                      

                                      

       

       

                                      

                                      

       

 

 

     

all qties

       

                                      

                                      

       

       

                                      

                                      

       

       

                                      

                                      

       

       

                                      

                                      

       

       

                                      

                                      

       

       

                                      

                                      

       

       

                                      

                                      

       

       

                                      

                                      

       

       

                                      

                                      

       

       

                                      

                                      

 

       

                                      

                                      

       

                                      

   

       

                                      

                                      

       

                                      

   

       

                                      

                                      

       

                                      

   

       

                                      

                                      

       

                                      

   

       

                                      

                                      

       

                                      

   

       

                                      

                                      

       

                                      

   

       

                                      

                                      

       

                                      

   

       

                                      

                                      

       

                                      

   

       

                                      

                                      

       

                                      

   

       

                                      

                                      

       

                                      

   

       

                                      

                                      

       

                                      

   

       

                                      

                                      

       

                                      

   



                                      

                                      

       







       

                                      

                                      

       







       

                                      

                                      

       











                 

   

all qties

                 

                 

                 







 

 

SCHEDULE VI



TESTS PRICES

 

 

Prices valid from 1st Jan 2007, for one test.

 

 * Challenge Test : GBP ₤420 (420 Pounds Sterling) excluding tax.

 * Patch test : GBP ₤240 (240 Pounds Sterling), excluding tax.
 * Safety Assessment: GBP ₤60 (60 Pounds Sterling), excluding tax.

 * Ocular test : GBP ₤384 (384 Pounds Sterling), excluding tax,.

 * Additional test other than those in section 5: on accepted quotation by
   Cosmetics.

 

Prices may be changed according to prices of the external provider.

 